Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 8/24/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Examiner Note:  Examiner fixed the typo of “Restuccia” to “Lundorf” in the final paragraph of the rejection of claims 18 and 19, as it was reasonably clear from the introductory statement (and the remainder of the office action) that the Examiner was relying on Lundorf and not Restuccia. 

Claims 1-7, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitlock et al (US 2014/0055906 A1) in view of Lundorf et al (US 2018/0298154 A1).
Regarding claims 1 and 4, Whitlock teaches an assembly (1610) comprising a first substrate comprising a first substrate surface (1620), a second substrate comprising a second substrate surface (1630), and a fastener (1640) configured to join the first substrate and the second substrate;; said fastener/substrate interface occurring para 78-79, fig 16).
Whitlock further teaches the coating may be provided at select locations to protect against electromagnetic effects (EME) (abstract, para 4, 6); so it would have been obvious to one of ordinary skill in the art at the time of invention to provide the coating at the fastener/substrate interface to protect the interface against electromagnetic effects.
Whitlock fails to teach the conductive resin is a spray-deposited thermoplastic polymer comprising at least one of: nylon, polyetheretherketone, polyetherketoneketone, polyamide, polyphenyl sulfide, polyphenylsulfone, polysulfone, and polyetherimide; an amount of conductive material said conductive material comprising an average particle size ranging from about 5 μm to about 80 μm; wherein the relative percentage by volume of conductive material present in the electrically dissipative spray-deposited thermoplastic polymer coating material ranges from about 1% to about 9% by volume; wherein the electrically dissipative spray-deposited thermoplastic polymer coating material density ranges from about 1.0 to about 1.8 g/cc; and wherein the electrically dissipative spray-deposited thermoplastic polymer coating material has a resistivity value ranging from about 1 x 105 to about 1 x 1011 ohm-m; wherein the tunable electrically dissipative thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to about 1x108 ohm-m; and wherein the tuned electrically dissipative spray-deposited thermoplastic polymer coating material has an adhesion ranging from about 5 to about 50 lbs/in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance.
abstract, para 6, 186, 7083-7086). Lundorf teaches the thermoplastic SEs may comprise combinations or mixtures of polyamides, polysulfone, nylon, PTFE (polytetrafluoroethylene), and PEEK (polyetheretherketone) (para 190, 191, 209, 225, 253, 734, 6667); wherein the SEs may also comprise metals or conductive materials such as copper, titanium, nickel, or carbon nanotubes having a 1 μm to 100 μm size (i.e., wherein the thermoplastic polymer is combined with the amount of conductive material to form a tunable electrically dissipative spay-deposited thermoplastic polymer fastener coating material); which significantly overlaps and therein renders obvious the size of the conductive material of the instant claim  (para 94, 135, 176). Lundorf further teaches the composite may have a density of 1.0 – 1.8 kg/L (i.e., 1.0 – 1.8 g/cc) (para 6676). 
With regard to the limitations “wherein the relative percentage by volume of conductive material present in the tunable electrically dissipative spray-deposited thermoplastic polymer fastener coating material ranges from about 1% to about 9% by volume,” “wherein the tunable electrically dissipative spray-deposited thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to about 1x1011 ohm-m,” and “wherein the tunable electrically dissipative thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to 8 ohm-m,” Lundorf teaches both the conductivity and resistivity of the composite material may be adjusted (i.e., tunable) (para 6660), so it would have been obvious to one of ordinary skill in the art to adjust the amount of conductive material in the composite to optimize both the conductivity and resistivity of the composite. 
With regard to the limitation “wherein the tuned electrically dissipative spray-deposited thermoplastic polymer coating material has an adhesion ranging from about 5 to about 50 lbs/in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance” Lundorf suggests or otherwise would have rendered obvious to one of ordinary skill in the art at the time of invention the coating of that of the instant claims, so it is deemed to inherently possess an adhesion ranging from about 5 to about 50 lbs./in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance.” As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the conductive coating of Lundorf for the conductive MPEP § 2144.07).
Regarding claims 2, 27, and 28, Lundorf teaches a composite that may be in the form of a thermal spray coating that comprises structural entities (SEs) mixed together; wherein the structural entities may be thermoplastics (i.e., an electrically dissipative high-velocity spray-deposited thermoplastic fastener coating) (abstract, para 6, 186, 7083-7086). Lundorf teaches the thermoplastic SEs may comprise combinations or mixtures of polyamides, polysulfone, nylon, PTFE (polytetrafluoroethylene), and PEEK (polyetheretherketone) (para 190, 191, 209, 225, 253, 734, 6667); wherein the SEs may also comprise metals or conductive materials such as copper, titanium, nickel, or carbon nanotubes (para 94, 135, 176).
Regarding claims 3 and 5-7, Whitlock teaches the assembly is in an aircraft wing (i.e., manned or unmmaned aircraft) (para 78, fig 16).

Claims 15-17, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundorf.
Lundorf teaches a composite that may be in the form of a thermal spray coating that comprises structural entities (SEs) mixed together; wherein the structural entities may be thermoplastics (i.e., an electrically dissipative high-velocity spray-deposited thermoplastic fastener coating) (abstract, para 6, 186, 7083-7086). Lundorf teaches the thermoplastic SEs may comprise combinations or mixtures of polyamides, polysulfone, nylon, PTFE (polytetrafluoroethylene), and PEEK (polyetheretherketone) (para 190, 191, 209, 225, 253, 734, 6667); wherein the SEs may also comprise metals or para 94, 135, 176). Lundorf further teaches the composite may have a density of 1.0 – 1.8 kg/L (i.e., 1.0 – 1.8 g/cc) (para 6676). 
With regard to the limitations “wherein the relative percentage by volume of conductive material present in the tunable electrically dissipative spray-deposited thermoplastic polymer fastener coating material ranges from about 1% to about 9% by volume,” “wherein the tunable electrically dissipative spray-deposited thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to about 1x1011 ohm-m,” and “wherein the tunable electrically dissipative thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to about 1x108 ohm-m,” Lundorf teaches both the conductivity and resistivity of the composite material may be adjusted (i.e., tunable) (para 6660), so it would have been obvious to one of ordinary skill in the art to adjust the amount of conductive material in the composite to optimize both the conductivity and resistivity of the composite. 
With regard to the limitation “wherein the tuned electrically dissipative spray-deposited thermoplastic polymer coating material has an adhesion ranging from about 5 to about 50 lbs/in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance” Lundorf suggests or otherwise would have rendered obvious to one of ordinary skill in the art at the time of invention the coating of that of the instant claims, so it is deemed to inherently possess an adhesion ranging from about 5 to about 50 lbs./in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance.” As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundorf as applied to claim 15 and 16 above, and further in view of Whitlock.
Lundorf teaches the thermoplastic fastener coating of claim 15 and 16. 
Lundorf fails to suggest a fastener comprising the coatings of claim 15 or 16.
Whitlock teaches an assembly (1610) comprising a first substrate (1620), a second substrate (1630), and a fastener (1640) configured to join the first substrate and the second substrate; wherein may have a conductive resin (i.e., an electrically dissipative polymer coating material configured to coat the fastener so an electrically dissipative fastener) coating on its shaft (1646) (para 78, fig 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the conductive coating of Lundorf for the conductive coating of Whitlock, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Response to Arguments
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive.
	Applicant contends that Lundorf does not suggest a coating material. This is not persuasive. Lundorf suggests it embodiments may be used as a coating material (para 7150). The Examiner notes that when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named (MPEP § 2131.02 II).
Applicant’s arguments with respect to claim(s) 18 and 19 and the prior art of Restuccia have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner fixed the typo of “Restuccia” to “Lundorf” in the final paragraph of the rejection of claims 18 and 19, as it was reasonably clear from the introductory statement (and the remainder of the office action) that the Examiner was relying on Lundorf and not Restuccia.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783